PER CURIAM.
Upon reading the petition filed in the above cause by Guardian Depositors Corporation and The Otto Misch Company, intervening petitioners and . appellants in said cause, praying that the appeal filed in said cause be docketed and dismissed without costs and the appeal bond cancelled, and it further appearing that the notice of hearing on said petition has been served on Miller, Bevan, Horwitz and DesRoches, attorneys for Ralph T. Lee, and no objections to the allowance .of said motion having been filed, it is hereby ordered that the appeal in said above cause be docketed, and it is further ordered that said appeal be, and is hereby, dismissed without costs, and the appeal bond filed in said cause cancelled.